Moore, J.,
after stating pleadings andfacts. — Thisjudgment, it seems, was not signed, but was entered on the minutes of' the court.
From this interlocutory decree, the tutrix has taken this appeal.
A motion to dismiss the ■ appeal has been filed in this Court by the curator of the vacant estate, appellee, on the ground “that the interlocutory judgment works no irreparable injury to appellant.”
The ouly question before us is that raised by the motion to-dismiss-the appeal.
The merits of any controversy that may arise over the tableau filed by the curator, or over any other act of his in relation to the final settlement of the estate, is not before us, and we will not extend our investigation of the case in that direction.
It is a well settled principle of the law regulating proceedings in courts of justice in this State, that unless an interlocu*204tory judgment may cause the party against whom it is rendered an irreparable injury, no appeal will lie from it. See C. P. Art. 566; 20 La. An. 344, 394; 21 La. An. 453, 634. In the case last cited, in dismissing the appeal, the court uses this language, “the law does not favor the bringing up of cases by fragments, and, therefore, has provided no appeal from interlocutory decisions, unless they work irreparable injury.”
To the same effect are the decisions rendered in the cases to be found in the 28 La. An. 262; 29 La. An. 805.
We cannot perceive that any injury, irreparable in its nature, may result to appellant from the judgment complained of.
The tableau filed by the curator is before the District Court, subject to all objections that the plaintiff or any other person in interest may have reasons to urge against it.
The effect of the order to give public notice of the filing of the tableau and of the petition for the homologation thereof, can certainly work no injury of any kind; on the contrary, it places all parties who may have an interest in the estate, upon their guard; they are thereby notified of the movements of the -curator, and afforded an opportunity of urging against the tableau any objections that may exist thereto. That part of the order which authorizes the curator to pay the debts placed by him on the tableau “ after it shall home been homologated,” ■can work no injury of any description to plaintiff, for it does not conclude her; she may, by simply filing exceptions or oppositions to the tableau, prevent the homologation thereof, and prevent that part of the order from taking effect. The authority to pay, granted by the order, is dependent upon the condition precedent, that the tableau be homologated by a judgment of court, and until this was done, the curator was without right or power to pay any claim placed on the tableau.
No injury then, it seems to us, of 'any kind, much less one irreparable in its nature, can result to the appellant.
We are of opinion that the motion to dismiss the appeal ■should prevail.
Appeal dismissed.